1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                             FOR THE EASTERN DISTRICT OF CALIFORNIA

8
9    IN RE THE SEIZURE OF                                Case No. 1:18-sw-00308-BAM

10   2015 CHEVROLET SILVERADO, VIN                       ORDER DIRECTING CLERK OF COURT TO
     3GCPCREC4FG173943, LICENSE PLATE                    RANDOMLY ASSIGN DISTRICT JUDGE
11   NO. 68914H2

12
                                                         (Doc. Nos. 3, 10, 11)
13
14           On April 10, 2019, Anastasia Purnell (“Movant”), appearing pro se, filed a motion for the return

15   of property subject to a seizure order pursuant to Rule 41(g) of the Federal Rules of Criminal Procedure.

16   (Doc. No. 3.) On June 4, 2019, the Court issued an order denying Movant’s motion for the return of

17   property. (Doc. No. 10.) Movant then filed a motion on June 12, 2019, seeking “review de novo” by a

18   district judge of the Court’s June 4, 2019 order. (Doc. No. 11.) Documents filed by pro se litigants are

19   to be liberally construed and the Court therefore interprets Movant’s June 12, 2019 motion as a request

20   for reconsideration pursuant to Local Rule 303(c). See Erickson v. Pardus, 551 U.S. 89. 94 (2007).

21   Accordingly, the Court HEREBY DIRECTS the Clerk of the Court to randomly assign a district judge

22   to this action.

23   IT IS SO ORDERED.

24
         Dated:        July 8, 2019                           /s/ Barbara   A. McAuliffe            _
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27                                                      1
28
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   2
28
